EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Amend paragraph [0001] of the specification as follows:
[0001] This application is continuation of U.S. application Serial No. 16/438,877 filed June 12, 2019, now U.S. Patent No. 10,472,637, which is a continuation of U.S. application Serial No. 16/151,138 filed October 3, 2018, now U.S. Patent No. 10,323,249, which is a continuation of U.S. application Serial No. 15/692,440 filed August 31, 2017, now U.S. Patent No. 10,323,248, which claims priority to U.S. provisional application Serial No. 62/382,565 filed September 1, 2016, U.S. provisional application Serial No. 62/466,060 filed March 2, 2017, and U.S. provisional application Serial No. 62/533,858 filed July 18, 2017.

	Amend the “REFERENCE TO SEQUENCE LISTING, TABLE OR COMPUTER PROGRAM” paragraph as follows:
[0002] The official copy of the Sequence Listing is submitted concurrently with the specification as an ASCII formatted text file via EFS-Web, with a file name of “CBIO024_ST25.txt”, a creation date of October 14, 2019, and a size of 8,630 bytes

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims are limited to primary T-cells, to an AU rich element RDE, and wherein the activation of the primary T-cell changes its metabolic state causing the expression of the transgene. The art does not teach the specific cells, RDE, and activation of expression. Accordingly, the claims are free of the art. Additionally, Applicant has filed a terminal disclaimer to overcome the double patenting rejection of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 21-23 and 41-57 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010.  The examiner can normally be reached on M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636